PER CURIAM.
Iton Filsaime appeals an order denying him unemployment benefits. “We conclude that a single instance of an employee’s falling asleep on the job does not amount to misconduct disqualifying him for unemployment compensation benefits.” Lusby v. Unemployment Appeals Comm’n, 697 So.2d 567, 567 (Fla. 1st DCA 1997) (citing Paul v. Jabil Circuit Co., 627 So.2d 545 (Fla. 2d DCA 1993)). Accordingly, we reverse the order denying benefits.
Reversed and remanded for further proceedings consistent herewith.